Citation Nr: 0949047	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  06-34 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a spine 
disorder, including cervical disc disease, lumbar nerve 
syndrome and lumbar disc disease, and scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from February 1974 to 
June 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and May 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

In October 2009, the Veteran testified during a hearing 
conducted via video conference before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  A January 2003 RO rating decision denied entitlement to 
service connection for cervical disc disease and lumbar nerve 
syndrome.  The Veteran was notified of the RO's action and 
her appellate rights by letter dated January 22, 2003.  

2.  The Veteran submitted a notice of disagreement with the 
January 2003 rating decision in March 2003.  

3.  The RO issued a statement of the case in February 2004 
addressing the issue of service connection for spine 
conditions, to include cervical disc disease, lumbar nerve 
syndrome/disc disease, and scoliosis.  

4.  The Veteran submitted a VA Form 9 (substantive appeal) 
with the January 2003 rating decision in July 2004.  

5.  In August 2004, the RO notified the Veteran that her July 
2004 substantive appeal was not timely as to the January 2003 
rating decision.  She was notified of her appellate rights 
and did not appeal the RO's August 2004 determination as to 
the timeliness of her appeal.  

6.  The evidence added to the record since the February 2004 
statement of the case is cumulative and redundant and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The RO's January 2003 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009).

2.  The evidence presented since the January 2003 RO decision 
(and February 2004 statement of the case) is not new and 
material and the claim of entitlement to service connection 
for a spine disorder, including cervical disc disease, lumbar 
nerve syndrome and lumbar disc disease, and scoliosis, is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009). 

Prior to the initial adjudication of the Veteran's claim, 
VCAA letters were sent in August 2004, December 2004, and 
February 2005 that fully satisfy the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  The claim was readjudicated in an April 2009 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

With respect to claims to reopen, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, because the terms "new" and "material" in a 
new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, as noted above, in letters dated in August 
2004, December 2004, and May 2005, the RO provided notice of 
the meanings of "new" and "material," as well as the bases 
for the denial in the prior decision and described the type 
of evidence that would be necessary to substantiate the 
elements that were found insufficient in the previous denial.  
Kent.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board 
notes that in her written statements and oral testimony, the 
Veteran repeatedly said that she underwent treatment at 
Balboa Hospital while in service (see hearing transcript at 
page 8).  However, in May 1984, the National Personnel 
Records Center (NPRC) advised the RO that there were no 
outpatient records dated in 1974 and 1975 regarding the 
Veteran at the Miramar Naval Air Station in San Diego or any 
inpatient records during 1976 from Pensacola, Florida.  
Further, in an August 2006 response to the RO's request for 
inpatient records from January to June 1975 at Balboa 
Hospital, the NPRC said that no records were located.  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The claimant was also afforded a VA examination in March 2009 
to assess whether she has a cervical spine disability that is 
related to service.  38 C.F.R. § 3.159(c)(4).  This 
examination is adequate as the claim file was reviewed, the 
examiner reviewed the pertinent history, examined the 
Veteran, and provided a written opinion and rationale.  The 
records satisfy 38 C.F.R. § 3.326.  Further, as new and 
material evidence has not been submitted, an additional 
opinion as to the low back and scoliosis is not required.  
See 38 C.F.R. § 3.159(c)(4)(C)(iii).

Since the Board has concluded that new and material evidence 
has not been submitted to reopen the previously denied claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).




New and Material Evidence

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Every veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1131, 1132 (West 2002); 38 
C.F.R. § 3.304(b) (2009). 

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.306(b) (2009).

Service connection cannot be granted for a congenital defect 
that merely manifests for the first time during service 
because a congenital defect is not considered a disease or 
injury for purposes of service connection.  38 C.F.R. § 
3.303(c) (congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation); see also 38 C.F.R. § 4.9 (mere congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  But a congenital defect can be subject to 
superimposed disease or injury. VAOPGCPREC 82-90 (July 18, 
1990).  If such superimposed disease or injury does occur, 
service connection may be warranted for the resulting 
disability.  VAOPGCPREC 82-90 (a disease considered by 
medical authorities to be of familial or hereditary origin by 
its very nature preexists a claimants' military service; 
however, service connection for congenital, developmental or 
familial diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition).

The Veteran's service treatment records include a December 
1973 pre-service radiology report which shows that the 
Veteran had asymptomatic thoracic scoliosis, described as 
moderately severe.  A later-dated December 1973 orthopedic 
consultation report indicates that she had mild scoliosis 
that should constitute no problem.  Pronounced scoliosis that 
was moderately severe was noted on the Veteran's February 
1974 entrance examination report.  

Clinical records indicate that, in September 1974, the 
Veteran complained of pain running from the mid back to the 
neck, with no known trauma.  The diagnosis was scoliosis and 
muscle spasm.  In November 1974, the Veteran complained of 
muscle spasms in her neck.  She worked as a typist.  She was 
diagnosed with and treated for muscle spasms in her neck.  

A February 1975 record indicates that the Veteran had six 
months of mid-thoracic back pain with x-rays that showed 
thoracolumbar scoliosis and was referred for orthopedic 
evaluation of her scoliosis.  A March 1975 orthopedic 
evaluation (apparently performed at Balboa Hospital, 
according to the August 1975 record noted below) indicates 
that x-rays showed mild thoracolumbar scoliosis and a normal 
cervical spine.  The impression was unrelated muscle sprain 
(spasm?-writing unclear) at the trapezius.  

In August 1975, the Veteran was referred for another 
orthopedic consultation due to back pain that was 
"unrelated" to the mild thoracic lumbar scoliosis and 
treated as unrelated to trapezius muscle spasm, resolved.  
The September 1975 orthopedic examination report reflects the 
Veteran's problem with right scapular pain after trying to 
move some equipment.  It was noted that she had some relief 
from injections but no real improvement.  She was advised to 
do range of motion exercises for her neck.

On a report of medical history completed in June 1976 when 
she was examined for release from active duty, the Veteran 
said she experienced back pain when she hurt her back lifting 
a mop bucket in 1975, with no trouble since that time.  
Neither a neck nor a spine abnormality was noted on clinical 
examination at that time.

In January 1984, the Veteran submitted a claim for service 
connection.  She stated that she injured her back in 1974 or 
1975. 

Post service VA outpatient records, dated from December 1983 
to January 1984, include the Veteran's report of chronic back 
pain since 1975.  She complained of muscle spasms.  A January 
1984 physical therapy record includes diagnoses of chronic 
low back pain and mild scoliosis and notes complaints of 
radiating pain to the left lower extremity.

In August 1984, the RO denied service connection for mild 
scoliosis, chronic low back pain, and back injury.  The RO 
determined that a back injury was not shown by the evidence 
of record and that mild scoliosis, chronic low back pain, was 
a constitutional and developmental abnormality and not a 
disability under the law.  The Veteran did not appeal; 
therefore, the August 1984 rating decision is final.  38 
U.S.C.A. § 7105.

In April 2002, the Veteran sought to reopen her claim for a 
low back disorder.  She also requested service connection for 
a cervical spine disorder.  

Additional evidence provided by the Veteran included private 
medical records from Baton Rouge Chiropractic Clinic, Thad 
Broussard, M.D., Scott Mills, M.D, and Richard Robichaux, 
M.D., dated during 2001 and 2002.  In January 2002, the 
Veteran gave a history of back and neck problems on and off 
for years.  She indicated that she had known that she had 
scoliosis for years and had treatment from chiropractors on 
and off for years.  The records show diagnoses of mild 
scoliosis, cervical disc disease, cervical nerve impingement, 
lumbar disc disease, and lumbar nerve impingement syndrome.   

A January 2003 RO rating decision denied entitlement to 
service connection for cervical disc disease and lumbar nerve 
syndrome, finding that these conditions were not shown to 
have been incurred in or aggravated by service.  The Veteran 
was notified of the RO's action and her appellate rights by 
letter dated January 22, 2003.  She submitted a notice of 
disagreement in March 2003.  

In October 2003, VA treatment records dated in March and 
August 2003 were received showing findings of degenerative 
changes of the cervical spine.  In January 2004, additional 
copies of records were submitted from Baton Rouge 
Chiropractic Clinic.  

The RO issued a statement of the case in February 2004 
addressing the issue of service connection for spine 
conditions, to include cervical disc disease, lumbar nerve 
syndrome/disc disease, and scoliosis.  The RO determined that 
cervical disc disease and lumbar nerve syndrome/disc disease 
were not shown to have developed during service and stated 
that the treatment for the back and neck during service were 
acute problems associated with the pre-existing developmental 
defect, the spinal scoliosis.  

In July 2004, the Veteran submitted a VA Form 9 to the RO.  
By letter dated August 2, 2004, the RO notified her that her 
substantive appeal was not timely as to the January 2003 
rating decision.  She was notified of her appellate rights 
and did not appeal the RO's August 2004 determination as to 
the timeliness of her appeal.  The January 2003 RO rating 
decision is final.  38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's July 2004 Form 9 was accepted as a claim to 
reopen.  The evidence added to the file since the RO's 
January 2003 rating decision that denied her claims includes 
VA and non VA medical records, some duplicative of those 
previously considered, copies of service treatment records, a 
March 2009 VA examination report, and the Veteran's oral and 
written statements in support of her claims.   

Records from the U.S. Department of Labor show treatment for 
low back and neck pain, with the Veteran giving a history of 
symptoms since 1976.  Additional VA records dated in 2003 and 
2004 and records from the Neuromedical Center dted in August 
2004 showed treatment for back and neck problems.  In August 
2004, the Veteran gave a history of injuring her back in 1074 
when she carried a mop bucket up three flights of stairs.  
She reported episodic cervical and lumbar spasm since that 
time.
  
Also added to the record are United States Public Health 
Service records, dated from July to September 1976, that 
describe the Veteran's treatment for the delivery of her 
child.

VA outpatient records, dated from 1983 to 1987, reflect the 
Veteran's complaints of low back pain and muscle spasm in 
September 1986.  Scoliosis was noted in an October 1986 
orthopedic report.

The March 2009 VA examination report indicates that the 
examiner reviewed the Veteran's service treatment records.  
He noted the March 1975 orthopedic record that diagnosed 
trapezius muscle strain with normal cervical spine 
examination/x-rays and the September 1975 record when the 
Veteran was seen for subscapular muscle pain.  The Veteran 
gave a history of neck injury while carrying a heavy bucket 
up three flights of stairs in service.  Upon clinical 
examination and review of x-rays taken at the time, the 
diagnosis was age-related degenerative disc and degenerative 
joint disease of the cervical spine; old right trapezius 
muscle strain.  

In the VA examiner's opinion, the Veteran's cervical disc 
disease was not due to or a result of the trapezius and 
subscapular muscle strain/muscle spasm noted in 1974/75.  The 
VA examiner noted the March and September 1975 records and 
that the Veteran was never seen for complaints of the 
cervical spine, itself.  It was further noted that current x-
rays showed diffuse age-related changes.  According to the VA 
examiner, there was no history of cervical strain, and 
cervical pain and stiffness were noted as secondary to the 
major complaint of mid-thoracic spine and right trapezius 
muscle pain.  The VA examiner said that trapezius muscle 
strain can cause some cervical spine stiffness.  According to 
the VA examiner, if the Veteran had suffered a cervical spine 
injury, the changes would have shown earlier and been 
localized.

In her October 2009 oral testimony and written statements, 
the Veteran asserts that she never had back pain prior to 
entering service and only learned of her scoliosis when she 
was examined for pre-induction (see hearing transcript at 
page 4).  She said she was a typist in service, but was once 
ordered to carry a pail of water up three flights of stairs 
and felt an "electric shock down [her] right side" (Id. at 
6).  She was initially treated with muscle relaxers and 
subsequently treated with injections administered at Balboa 
Hospital (Id. at 8).  The Veteran said she self-medicated 
after service because she could not afford the cost of 
medical care (Id. at 11).  

As noted above, in the January 2003 rating decision and 
February 2004 statement of the case, the RO determined that 
cervical disc disease and lumbar nerve syndrome/disc disease 
were not shown to have developed during service that the 
treatment for the back and neck during service were acute 
problems associated with the pre-existing developmental 
defect, the spinal scoliosis.  

Some of the evidence, including copies of the service 
treatment records, is not new as it was of record and 
considered by the RO in January 2003 and February 2004.  
Other medical records are new in the sense that they had not 
previously been before the RO.  However, they are cumulative 
in nature in that they continue to show no more than ongoing 
treatment for cervical and lumbar spine problems.  These 
records do not correct the deficits in the evidence at the 
time of the RO's decision in January 2003 and February 2004.  
They do not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.  Indeed, the record remains 
negative for any competent medical evidence of the claimed 
cervical disc disease or lumbar nerve syndrome (or lumbar 
disc disease) in service or of a nexus between the Veteran's 
service and her current cervical and lumbar spine disorders, 
or evidence showing that the Veteran's scoliosis was subject 
to a superimposed disease or injury with resultant 
disability.  Rather, the March 2009 VA examiner concluded 
that the Veteran's cervical disc disease was not related to 
the trapezius and subscapular muscle strain/muscle spasm 
noted in 1974/75.  

The Veteran's contentions that she injured her spine during 
service and has suffered from symptoms since that time are 
not new.  Her statements are essentially a repetition of her 
previous assertions, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, lay statements concerning the onset and 
etiology of this condition are not competent and therefore 
not material.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).  

Consequently, the Board finds that the evidence received 
since the January 2003 RO decision (and February 2004 
statement of the case) is cumulative of the evidence 
previously considered by the RO and does not raise a 
reasonable possibility of substantiating the claim.  As the 
evidence received is not new and material, it follows that 
the claim for service connection for a spine disorder, 
including cervical disc disease, lumbar nerve syndrome and 
lumbar disc disease, and scoliosis, is not reopened.

ORDER

The Veteran's application to reopen her previously denied 
claim of entitlement to service connection for a spine 
disorder, including cervical disc disease, lumbar nerve 
syndrome and lumbar disc disease, and scoliosis, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


